          Case 4:21-cr-00203-DPM Document 16 Filed 08/18/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

v.                                                                  Case No. 4:21-cr-00203-1-DPM

THOMAS THORNTON

                                   ORDER OF DETENTION

       The Defendant appeared with counsel on this date for plea and arraignment. The Defendant

waived his right to a detention hearing at this time and agreed to be detained. He reserves the right

to request a detention hearing in the future should he so choose.

       The Defendant is remanded to the custody of the United States Marshal Service. While

detained, the Defendant must be afforded a reasonable opportunity to consult privately with

defense counsel.1 Further, on order of the United States Court or on request of an attorney for the

Government, the person in charge of the corrections facility must deliver the Defendant to the

United States Marshal for a court appearance.

       IT IS SO ORDERED this 18th day of August 2021.



                                                      ____________________________________
                                                      JOE J. VOLPE
                                                      UNITED STATES MAGISTRATE JUDGE




1
  The intent of this provision is to ensure defense counsel experiences no unnecessary obstruction
communicating with the Defendant in person, by telephone, or (if possible) by video-
teleconference.
